DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase “stick-like” "or the like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 11, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (2006/0010592) in view of Mukerji et al. (2017/0247871).

Matui et al. do not teach the main flushing nozzle comprises multiple flushing holes. Attention is directed to Mukerji et al. which teach a flushing nozzle 180 comprising a plurality of flushing holes 186a-186d, wherein the direction of the holes is not intersected in space. Therefore, it would have been obvious to one of skill in the art to provide Matsui et al. toilet with a nozzle having a plurality of flushing holes in view of the teaching of Mukerji et al. to enhance siphon flushing.
Although Matsui et al do not explicitly disclose the number of flushing holes 6-19, the diameter of the flushing holes between 1 to 2 mm, the number of main flushing holes between 2 to 3, the diameter of the main flushing holes between 2 to 5 mm, the distance between the flushing holes in the range of 3 to 10 mm, the flushing holes arranged at 20 to 40 degree angle against the plane of the bottom of the water loop and 5 to 15 degrees against the upper periphery of the bowl and the diameter of the holes 
Regarding claim 17, Matsui et al. disclose a tankless water-saving seated toilet body comprising a water loop 14 and the bowl 12 being a single pipe of material and a flushing pipe 25 being integrated with the shell. 
Regarding claim 20, a drainage pipe is located at the bottom of the bowl, wherein the drainage pipe comprises a straight rising part, and the main flushing nozzle faces the straight rising part.
Regarding claim 21, directions of the main flushing holes are pointed towards the direction of the straight rising part through the center of drainage pipe inlet and are not intersected in space.
Response to Arguments
Applicant's arguments and the declaration under 37 CFR 1.132 filed 12/05/2020 have been fully considered but they are not persuasive. Applicant argues Matsui et al. and Mukerji et al. do not teach multiple flushing holes with a diameter of 1-2 mmm and main flushing holes with a diameter of 3-5mm as in claimed 11, all of which lead to unexpected results of better flushing while saving water. The unexpected results can create air/water combination with over 80% of pressurized air coming from the surrounding environment to break down by the air/water combination. Examiner 
Applicant further argue that both Matsui and Mukerji using siphon effect for flushing and the claimed toilet does not rely on siphon effect for flushing. Examiner disagrees with applicant.  In a conventional toilet with a water tank, a high flow rate of water from the tank into the bowl and trapway is needed to provide a siphon to induce flushing. The toilets disclosed in Matsui and Mukerji are tankless toilets wherein the toilets do not rely on water in a tank to provide a conventional siphon effect for flushing nor a high flow rate of water from a large diameter water supply line with a high pressure for a blow-out flush. These toilets still utilize a siphon effect to produce a flushing by the water dispensed from a siphon nozzle or nozzles (holes) at the entrance of the water trap and nozzles (holes) around the toilet rim. The claimed toilet is a tankless toilet which works in a similar manner as Matsui and Mukerji. 
Allowable Subject Matter
Claims 12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-4890.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 517-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUYEN D. LE
Primary Examiner
Art Unit 3754



/HUYEN D LE/           Primary Examiner, Art Unit 3754